Appeal from an order of Family Court, Oswego County (Roman, J.), entered February 20, 2002, which, inter alia, adjudged that the children are neglected children and placed respondent under the supervision of petitioner for a period of 12 months.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: In appeal No. 1, respondent appeals from an order of fact-finding and disposition entered February 20, 2002 determining, inter alia, that he neglected his children. Contrary to respondent’s contention, that order superseded a prior order of fact-finding and disposition, and thus any error in Family Court’s denial of respondent’s motion to vacate the prior order must be deemed harmless.
In appeal No. 2, respondent appeals from an order dismissing without prejudice his motion to vacate the order of fact-finding and disposition entered February 20, 2002. Respondent failed to preserve for our review his contention that the court failed to comply with the notice provisions set forth in Family Ct Act § 1051 (f). In any event, that contention lacks merit, *1147and we conclude that respondent otherwise failed to show the requisite good cause to warrant vacatur of the order (see § 1061). Present — Pigott, Jr., P.J., Green, Pine, Scudder and Hayes, JJ.